Title: James Lovell to Abigail Adams, 19 December 1780
From: Lovell, James
To: Adams, Abigail


     
      
       Decr. 19th 1780
      
     
     As you are entitled to a Wife’s Portion of Mr. A’s Honors and Satisfactions I inclose for your Reading some Papers to be afterwards forwarded to Holland. I do not intend to have any of my future Letters to Mr. A. thrown overboard unless they are specially so directed on the Cover. I chalenge any body to tell the Contents truly. The Letters of Mr. Luzerne are never sunk.—I am told the Enemy have another Mail of ours or yours, this prevents my giving you such Explanations of my private Letter to Mr. A as I at first intended. I will only say that he has most ably and with becoming Dignity supported our Plan of March 18. without much piquing any great Minister. If you had not bantered me so more than once about my generally-enigmatic manner, and appeared so averse to cyphers I would have long ago enabled you to tell Mr. A some Things which you have most probably omitted, as well as to satisfy your Eve on the present Occasion. I will a little enlarge by Mr. Penny in a few days and send you a Key to use upon such Occasions as you may have from Mr. A or to him.—I am told Letters from Holland have been thrown from Vessels now arrived at Boston when only chased. Those losses at least might be avoided.
     It is positively said to be a Post from hence Novr. 21 that has been robbed. In that Case I suppose you have lost a Letter from Mr. Adams covered by a few Lines from me. We did on the 20th receive a Packet from Mr. A. and I see by my Almanack that on the 20th. and 21st. I wrote to many.
     20th. Clarke & Nightingale, Isaac Smith, Mrs. Lovell, Jemmy Jnr., Jos. Thomas, Doctr. Holten, Mr. Gerry.
     21. Mrs. Lovell, Doctr. Whitwell, Mrs. Adams, Govr. Hancock, Mr. S. Gridley.
     I hope I gave the Letter for you to the Gentleman who must have carried those for Clarke & Nightingale and Mr. Smith but I really cannot recollect. I forwarded another to you on the 30th.
     The long Letter in the Advertizer is one of Mr. A’s among the many that do him great honor. But I really think the Essence would have been the printing of it in a London Paper at the Time it was written.
     
      I am my dear Madam yours respectfully,
      JL
     
    